Citation Nr: 1519271	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-25 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to death pension benefits.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to March 1967.  The Veteran passed away on January [redacted], 2008.  The appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The jurisdiction of the appeal has been transferred to the VA Regional Office (RO) in Muskogee, Oklahoma.

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  


FINDINGS OF FACT

1.  In a September 2014 letter, the appellant withdrew her appeal pertaining to her claim of entitlement to accrued benefits.

2.  In a September 2014 letter, the appellant withdrew her appeal pertaining to her claim of entitlement to death pension benefits.

3.  In a September 2014 letter, the appellant withdrew her appeal pertaining to her claim of entitlement to DIC based on service connection for the cause of the Veteran's death.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to accrued benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to death pension benefits have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to DIC based on service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a September 2014 letter, the appellant withdrew her appeal pertaining to her claims of entitlement to accrued benefits, death pension benefits, and DIC based on service connection for the cause of the Veteran's death.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.




ORDER

The claim for entitlement to accrued benefits is dismissed.

The claim for entitlement to death pension benefits is dismissed.

The claim for entitlement to DIC based on service connection for the cause of the Veteran's death is dismissed.




____________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


